        Case 6:20-cv-00984-ADA Document 22-1 Filed 04/12/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                  §
 BRAZOS LICENSING AND                         §     CIVIL ACTION 6:20-cv-00984-ADA
 DEVELOPMENT,                                 §     CIVIL ACTION 6:20-cv-00985-ADA
           Plaintiff,                         §
                                              §
 v.                                           §
                                              §
 CANON, INC.,                                 §
           Defendant.                         §
                                              §




                                           ORDER

       This Court, after considering Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing

and Development’s Unopposed Motion for Extension of Time to File Responses to Defendant

Canon, Inc.’s Motions to Dismiss and to File an Amended Pleading, is of the opinion that the

Motion should be granted.

       It is therefore ORDERED that Plaintiff WSOU Investments, LLC d/b/a Brazos

Licensing and Development’s motion is GRANTED, and Plaintiff’s deadline to file responses to

Defendant’s Motions to Dismiss and to file an amended pleading is hereby extended through and

including April 26, 2021.



       SIGNED this _____ day of ____________________, 2021.



                                                   ___________________________________
                                                   ALAN D. ALBRIGHT
                                                   UNITED STATES DISTRICT JUDGE
